DETAILED ACTION
This action is responsive to the application No. 15/706,781 filed on September 18, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/18/2022 responding to the Office action mailed on 10/21/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 5, 11, 12 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-14, 21-23, and 27-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2014/0252646) in view of Hacker (US 9,905,527) and further in view of Wakiyama (US 2012/0313236).

Regarding Claim 1, Hung (see, e.g., Figs. 1-11), a package structure 1128, comprising: an integrated circuit component, comprising:
a semiconductor die 614, having an active surface and conductive pads disposed on the active surface (see, e.g., Fig. 6, par. 0022);
conductive vias, respectively disposed on and in contact with the conductive pads (see, e.g., Fig. 6, par. 0022),
wherein:
each conductive via of a first group (i.e., group of vias on left side of die 614) of the conductive vias has a first maximum size, each conductive via of a second group (i.e., group of vias on right side of die 614) of the conductive vias has a second maximum size;
a protection layer, covering the active surface and at least in contact with sidewalls of the conductive vias (see, e.g., Fig. 6),
an insulating encapsulation 716, encapsulating a sidewall of the integrated circuit component (see, e.g., Fig. 7, par. 0023);
412, arranged aside of the integrated circuit component, wherein sidewalls of each of the conductive pillars 412 are covered by the insulating encapsulation 716 (see, e.g., pars. 0019, 0023); and
a redistribution circuit structure 818, disposed on and electrically connected to the integrated circuit component, wherein the redistribution circuit structure 818 is electrically connected to the conductive vias  (see, e.g., Fig. 11).  
Hung is silent with respect to the claim limitations that the first maximum size of the conductive vias is less than the second maximum size in a vertical projection on the active surface; the first group of the conductive vias are arranged into a first array, the second group of the conductive vias are arranged into a second array, and the first array and the second array are located on the active surface side-by-side, wherein the first array is located at only one side of the second array; alignment marks, disposed on and electrically isolated from the semiconductor die; a thickness of each of the alignment marks is less than a thickness of each of the conductive vias along a stacking direction of the conductive vias and the semiconductor die; a protection layer at least in contact with sidewalls of the alignment marks; the redistribution circuit structure is electrically isolated from the alignment marks.
Hacker (see, e.g., Figs. 1-5), on the other hand, teaches devices having conductive vias 202 having a first maximum size W3 and conductive vias 206 having a second maximum size W4 wherein the first maximum size W3 is less than the second maximum size W4 in a vertical projection on the active surface, wherein the first group 120 of the conductive vias 202 are arranged into a first array 204, the second group of the conductive 206 are arranged into a second array 208, and the first array 204 and the second array 208 are located on the active surface side-by-side, wherein the first array 204 is located at only one side of the second array 208.  For example, for an electrochemical plating process having a metal deposition rate directly or inversely proportional to both lateral pillar density and pillar width, decreasing the width of the thermal pillars 206 relative to the width of the electrical-interconnect pillars 202 can at least partially offset a difference in final plated height due to the higher lateral pillar density of the thermal pillars 206.  In this way, even though the respective lateral densities of the electrical-interconnect pillars 202 in the first array 204 and the thermal pillars 206 in the second array 208 are significantly different, the final plated height of both the electrical-interconnect pillars 202 and of the thermal pillars 206 can be approximately the same (see, e.g., col. 5, ll. 1-29).
Wakiyama (see, e.g., Fig. 3), on the other hand, teaches a semiconductor device comprising alignment marks 15 used to improve the positioning accuracy during connection as the interval between the semiconductor element and the circuit substrate and the pitch between the electrodes become smaller along with miniaturization of semiconductor elements, thus, improving the connection reliability between electrodes, wherein the alignment marks 15 are disposed on and electrically isolated from the semiconductor die 11; a thickness of each of the alignment marks 15 being less than a thickness of each of the conductive vias 16 along a stacking direction of the conductive vias 16 and the semiconductor die 11; a protection layer 18 at least in contact with sidewalls of the alignment marks 15; the redistribution circuit structure 12/13 being electrically isolated from the alignment marks 15 (see, e.g., pars. 0004, 0066).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in Hung’s device an integrated circuit component having multiple size vias wherein a first maximum size of the conductive vias is less than the second maximum size, wherein the first group of the conductive vias are arranged into a first array, the second group of the conductive vias are arranged into a second array, and the first array and the second array are located on the active surface side-by-side, wherein the first array is located at only one side of the second array and to include alignment marks, a thickness of each of the alignment marks being less than a thickness of each of the conductive vias along a stacking direction of the conductive vias and the semiconductor die and disposed on and electrically isolated from the semiconductor die, a protection layer at least in contact with sidewalls of the alignment marks and a redistribution circuit structure electrically isolated from the alignment marks, as taught by Hacker and Wakiyama, to at least partially offset a difference in final plated height of both the electrical-interconnect pillars and thermal pillars due to differences in lateral pillar densities, and to improve the positioning accuracy, thus, improving connection reliability.

Regarding Claim 2, Hung, Hacker and Wakiyama teach all aspects of claim 1.  They are silent with respect to the claim limitation that a ratio of the first maximum size to the second maximum size is about 0.1 to about 0.75.
However, this claim limitation is merely considered a change in the size of the conductive vias in Hung’s/Hacker’s device.  The specific claimed ratio, absent any criticality, is only considered to be an obvious modification of the sizes of the conductive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed ratio, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed ratio in Hung’s/Hacker’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimension is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 7, Hung, Hacker and Wakiyama teach all aspects of claim 1.  Hung (see, e.g., Figs. 1-11), teaches that the redistribution circuit structure 818 is disposed on the insulating encapsulation 716 and the conductive pillars 412 and is electrically connected to the conductive pillars 412 (see, e.g., Fig. 11).

Allowable Subject Matter
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8-10, 13, 14, and 21-23 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 filed on 01/18/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814